667 So. 2d 264 (1995)
Robert L. STEELE, M.D., and Robert L. Steele, M.D., P.A., Petitioners,
v.
Cecil L. DAVIS, Jr., as Guardian ad litem, for and on Behalf of Anna Nicole Carlson, a minor, Respondent.
No. 95-884.
District Court of Appeal of Florida, First District.
August 31, 1995.
Richard B. Collins, Rogelio J. Fontela and Jeffery M. Scott of Collins, Shipman & Lucas, P.A., Tallahassee, for petitioners.
Scott E. Gwartney of Connor & Associates, Tallahassee, for respondent.
PER CURIAM.
Petitioners, Robert L. Steele and Robert L. Steele, M.D., P.A., seek a writ of certiorari to overturn a nonfinal order denying their motion to dismiss a medical malpractice action by respondent, Cecil L. Davis, Jr., as guardian ad litem for the alleged malpractice victim, Anna Nicole Carlson, a minor, for failure to comply with the pre-suit notice requirements of section 766.106, Florida Statutes. Steele argues that the notice letter which was provided to comply with section 766.106 advised him only of a claim by Pamela Carlson, the mother of Anna Carlson, and that, since a separate notice was not provided on behalf of the child as an individual claimant prior to the running of the applicable statute of limitations, the complaint on her behalf should be dismissed. In denying the motion to dismiss, the trial court found that the letter also provided Steele adequate notice of the child's claims. Because the petitioners have failed to demonstrate that the order of the trial court denying the motion to dismiss either exceeds the trial court's jurisdiction or departs from the essential requirements of the law, we deny the petition. Anderson By and Through Anderson v. Lore, 618 So. 2d 369 (Fla. 1st DCA 1993); Shands Teaching Hospital and Clinics, Inc. v. Barber, 638 So. 2d 570 (Fla. 1st DCA 1994).
MICKLE, BENTON and VAN NORTWICK, JJ., concur.